Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-10 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201820989018.2, filed on June 25, 2018.
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/CN2018/108763, filed on September 29, 2018.
	

Drawings
The drawings are accepted.

  Specification
The disclosure is objected to because of the following informalities: 
The specification discloses “high tension equipment” throughout, but it is unclear what a high tension equipment looks like.  Any material can reasonably be interpreted as having “high tension,” and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  



Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high tension equipment" in claim 9 is a relative term which renders the claim indefinite.  The term "high tension equipment" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, any material or structure can reasonably be interpreted as having “high tension.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potter (US 0,808,213 A) .
Regarding claim 1, Potter teaches (Fig. 1-2): A train (Railway car; Page 1, lines 9-17), comprising: a body (car body); a pantagraph current collector (Fig. 1), provided on the body (page 1, lines 64-68) and an ice scraper (A, A’), mounted on the pantagraph current collector (Fig. 1), the ice scraper (A, A’) being in contact with a power supply rail (third rail R), so as to remove ice on the power supply rail (R) during a movement of the body (page 1, lines 28-40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (US 9,834,095 B2), in view of Potter (US 0,808,213 A).
Regarding claim 1, Jacob teaches (Fig. 3 and 6): A train (2) comprising: a body (10), a pantagraph current collector (20) provided on the body (10), and a power supply rail (18). 
Jacob does not explicitly teach an ice scraper mounted on the pantagraph current collector, the ice scraper being in contact with a power supply rail, so as to remove ice on the power supply rail during a movement of the body.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Jacob to modify the current collector to include an ice scraper, as taught by Potter, in order to remove the build-up of ice from the rails and prevent “considerable trouble, due to arcing and temporary loss of current in the motor-circuit” (Potter, page 1, lines 25-28). 
Regarding claim 2, Jacob and Potter teach the elements of claim 1, as stated above. Jacob further teaches (Fig. 2A, 3 and 6): there are two pantagraph current collectors (20, 22), there are two power supply rails (power rail 18 and return rail 24), and the two pantagraph current collectors (20, 22) are in one-to-one correspondence with the two power supply rails (18, 24) (Fig. 3). 
Jacob does not explicitly teach that there are two ice scrapers, the two ice scrapers are mounted on the two pantagraph current collectors in one-to-one correspondence and are in corresponding contact with the two power supply rails to remove ice on the two power supply rails.
However, Potter teaches (Fig. 1-2): an ice scraper (A, A’) mounted on the pantagraph current collector (Fig. 1), the ice scraper (A, A’) being in contact with a power supply rail (third rail R), so as to remove ice on the power supply rail (R) during a movement of the body (page 1, lines 28-40).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Jacob to modify the two current collectors to each include an ice scraper, as taught by Potter, in order to remove the build-up of ice from the rails and prevent the “considerable trouble, due to arcing and temporary loss of current in the motor-circuit” (Potter, page 1, lines 25-28). 
Regarding claim 3, Jacob and Potter teach the elements of claim 2, as stated above. Jacob further teaches (Fig. 2A, 3 and 6): an ice melting device (col. 5, lines 20-28; Fig. 6), at least a part of the 
Regarding claim 4, Jacob and Potter teach the elements of claim 3, as stated above. Jacob further teaches (Fig. 2A, 3 and 6): the ice melting device (col. 5, lines 20-28; Fig. 6) comprises: an ice melting liquid storage tank (30), mounted on a car body (10), the ice melting liquid storage tank (30) being configured to store ice melting liquid (32); and two ice melting pipelines (channels between tank 30 and spray heads; Fig. 6), wherein one ends of the two ice melting pipelines are communicated with the ice melting liquid storage tank (30), and the other ends of the two ice melting pipelines correspond to the two power supply rails (18, 24) respectively, so as to spray the ice melting liquid (32) to the power supply rails (18, 24) (Fig. 3 and 6).
Regarding claim 5, Jacob and Potter teach the elements of claim 4, as stated above. Jacob further teaches (Fig. 2A, 3 and 6): a control valve (36), provided in the ice melting liquid storage tank (30), and configured to open or close the ice melting liquid storage tank (30) so as to control the ice melting liquid (32) to flow out of the ice melting liquid storage tank (30) (col. 12, lines 1-9).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (US 9,834,095 B2), in view of Potter (US 0,808,213 A) and McGrath et al. (US 10,377,251 B2).
Regarding claim 6, Jacob and Potter teach the elements of claim 5, as stated above. Jacob does not explicitly teach an ice detection sensor, provided on the body and connected with the control valve, the ice detection sensor being configured to detect whether the power supply rails are covered with ice, wherein when detecting that the power supply rails are covered with ice, the ice detection sensor sends a sensing signal to the control valve, so that the control valve controls the ice melting liquid storage tank to be opened. 
However, McGrath teaches (Fig. 1 and 3B): an ice detection sensor (temperature sensor 62 and humidity sensor 64), provided on a body (10) (col. 5, lines 35-38) and connected with a control valve (68) 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Jacob to include an ice detection sensor on the body of the vehicle to detect the presence of ice on the power supply and use the signal to regulate a control valve controlling the ice melting liquid storage tank to be opened, as taught by McGrath, in order to efficiently and autonomously remove ice from the power rails.
Regarding claim 7, Jacob, Potter, and McGrath teach the elements of claim 6, as stated above. Jacob further teaches (Fig. 5B): Two contact detecting sensors (66, 66’) corresponding to two power collecting shoes (20, 20’) for detecting the shoes’ contact with the power rails (18), but does not explicitly teach two ice detection sensors corresponding to the two power supply rails. 
However, McGrath teaches (Fig. 1 and 3B): an ice detection sensor (temperature sensor 62 and humidity sensor 64), provided on a body (10) (col. 5, lines 35-38) and connected with a control valve (68) (Fig. 3B), the ice detection sensor (62, 64) being configured to detect the presence of ice on a charging interface (col. 5, lines 35-38). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Jacob to include ice detection sensors on the body of the vehicle to detect the presence of ice on the power supply, as taught by McGrath, and have two ice detection sensors corresponding to the two power supply rails, in order to efficiently and autonomously remove ice from the power rails. Further, it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (US 9,834,095 B2), in view of Potter (US 0,808,213 A), McGrath et al. (US 10,377,251 B2), and Sakita (US 2011/0094840).
Regarding claim 8, Jacob, Potter, and McGrath teach the elements of claim 6, as stated above. Jacob does not explicitly teach that an ice detection sensor comprising a temperature sensor, configured to sense a temperature of an environment where the power supply rails are located. 
However, McGrath teaches (Fig. 1 and 3B): An ice detection sensor comprising a temperature sensor (62), configured to sense a temperature of an environment where the charging interface is located (col. 5, lines 31-38).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Jacob to include an ice detection sensor on the body of the vehicle to detect the presence of ice on the power supply, as taught by McGrath, in order to efficiently and autonomously remove ice from the power rails.
Jacob further does not explicitly teach that the ice detection sensor comprises: a camera, configured to shoot an image of the power supply rails to judge whether the power supply rails are covered with ice. 
However, Sakita teaches (Fig. 2): an electric highway system with a monitoring camera (34) for detection of snow or ice on a road surface (para. 0048, lines 20-24). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Jacob to include a monitoring camera, as taught by Sakita, in addition to the temperature sensor of McGrath, in order to provide an additional ice detection sensor as a failsafe, in the event that the temperature sensor fails. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (US 9,834,095 B2), in view of Potter (US 0,808,213 A), McGrath et al. (US 10,377,251 B2), Sakita (US 2011/0094840), and Tajima et al. (2017/0129342 A1).
Regarding claim 9, Jacob, Potter, McGrath, and Sakita teach the elements of claim 8, as stated above. Jacob further teaches (Fig. 3 and 5A-5B): a high tension equipment (circuit 16), provided in the body (Fig. 3); and a power supply rail detection device (sensors 66, 66’), the two pantagraph current collectors (20, 20’) being connected with the high tension equipment (circuit 16) through the power supply rail detection device (66, 66’) respectively, wherein the ice melting device is configured to melt ice on one power supply rail that normally supplies power (Abstract). 
Jacob does not explicitly teach that the power supply rail detection device is configured to detect voltage and/or current of the pantagraph current collectors so as to determine whether a corresponding power supply rail in power supply rails normally supplies power.
However, Tajima teaches (Fig. 1-2): A contact sensor (63) is configured to detect voltage and/or current of the pantagraph current collectors (60) so as to determine whether a corresponding power supply apparatus (14) normally supplies power (Tajima, para. 0045). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Jacob to configure the power supply rail detection device to detect voltage or current, as taught by Tajima, as an effective method of determining whether the power supply rail is in contact with the current collector and whether power is being properly transmitted.  
Regarding claim 10, Jacob, Potter, McGrath, and Sakita teach the elements of claim 8, as stated above. Jacob further teaches (Fig. 3 and 5A-5B): a high tension equipment (16) and two power supply rail detection devices (66, 66’), each pantagraph current collector (20, 20’) being connected with the high tension equipment (16) through a corresponding rail detection device (66, 66’) (Fig. 3 and 5B).

However, Tajima teaches (Fig. 1-2): A contact sensor (63) is configured to detect voltage and/or current of the pantagraph current collectors (60) so as to determine whether a corresponding power supply apparatus (14) normally supplies power (Tajima, para. 0045). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Jacob to configure the power supply rail detection device to detect voltage or current, as taught by Tajima, as an effective method of determining whether the power supply rail is in contact with the current collector and whether power is being properly transmitted.  


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-0743331-A: Teaches a system of removing sleet, ice and other vaporous deposits from electric supply-conductors, such as third rails of electric rail-ways, comprising a source of electrical energy, a series of local circuits into which the said supply-conductors are divided, and means for passing heating; third rails 7 and 8 (Fig. 1), conductors 19, 20. 
US-0838177-A: Teaches an improvement in contact-shoes for third-rail electric railways, the object being to provide a shoe of this kind or character so constructed that it will effectually remove the ice and snow which is collected on the third rail and under all conditions and make and maintain an efficient electrical contact therewith. 
US-4101014-A: Teaches a cleaning apparatus for removing ice and sleet from a third rail of an electrified railway vehicle, said apparatus comprising a frame, means for rigidly securing the frame to a wheel truck portion of the vehicle, a vertically adjustable carriage slideably disposed 
US-20070284889-A1: Teaches the ice sensor 208 may be a unitary sensor for detecting frozen water or may be a combination of a temperature sensor 216 and a moisture sensor 218; typically, a number of ice sensors 208 are deployed on or near the railroad portions 209 desired to be kept free of ice buildup; the ice sensor 208 includes an RF transmitter in wireless communication with the microprocessor 210; the system further includes a reservoir level sensor 220 (connected in electric communication with the microprocessor 210) for measuring the deicing fluid level remaining in the reservoir 202. 
US-9162577-B2: Teaches an electrical heating tape beside each conductor or strip to aid the clean removal of snow and ice in winter time. 
US-10202050-B2: Teaches the power rails 20 is supplied to the collectors 104 by the collectors 104 sliding and making contact with the power rails 20; two power rails 20A and 20B. 
GB-2428657-A: Teaches the inclined faces of the ribs cause the ice to be scraped off from the surface of the conductor rail in the icy conditions, and are displaced sideways along the slots that are inclined relative to the direction of the travel of the shoe relative to the conductor rail, thus ensuring that there is no-build-up of ice in contact with the ribs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617